Case 1:19-mc-00468-KPF Document 3-14 Filed 10/18/19 Page 1 of 3

Exhibit 14
Case 1:19-mc-00468-KPF Document 3-14 Filed 10/18/19

Gizzi, Paul

From:
Sent:
To:

Ce:
Subject:

John:

Our position remains that there is a validly issued subpoena for Mr. O’Brien’s testimony for tomorrow. We will be here

Ellenbogen, Bennett

Monday, July 22, 2019 6:15 PM

John Hanamirian

Tepperman, Wendy B.; Gizzi, Paul

Re: American River Bankshares, NY-9615

Page 2 of 3

with the court reporter at 10 am. We are not willing to proceed by a proffer at this point in our investigation.

Thank you.

Ben Ellenbogen
S.E.C.

Sent from my iPhone

On Jul 22, 2019, at 3:16 PM, John Hanamirian <jmh@hanamirian.com> wrote:

 

 

CAUTION: This email originated from outside of the organization. Do not click links or open attachments
unless you recognize the sender and know the content is safe.

 

Ben:

| am in receipt of the letter you attached to the below email. | provided my client’s position in my last

email and in our phone conversation last Friday. As a macro-level note, | think you can appreciate that

accepting service of a subpoena is only for the purpose of avoiding personal service; it is an
accommodation to you without any substantive meaning. Second, | do find that the issuance of the

Subpoena without the continued Proffer is in bad faith. You issued two identical subpoenas for the same
matter, one before and one after the Proffer. You waited for nearly a year and articulated no basis for

the need for further sworn testimony. Stating that you might “revisit” a Subpoena after a proffer and

actually stating that you would require testimony in that regard are more than two different things. Your

further articulation of my client’s position is not entirely accurate or necessary. If, and when we are

facing a Magistrate Judge, | will again state my client’s position on his behalf and we can further refute

your cited cases and other authorities, none of which apply. We remain willing to continue under the
terms of the Proffer. Let me know.

John M. Hanamirian, Esq.

Hanamirian Law Firm, P.C.

40 E. Main Street
Moorestown NJ 08057
“Olde Town Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)

 
Case 1:19-mc-00468-KPF Document 3-14 Filed 10/18/19 Page 3 of 3

215-660-0000 {M)

jmh@hanamirian.com
Licensed in PA, NJ and NY.

From: Ellenbogen, Bennett <EllenbogenB@SEC.GOV>

Sent: Monday, July 22, 2019 2:47 PM

To: John Hanamirian <jmh@hanamirian.com>

Cc: Tepperman, Wendy B. <TeppermanW@SEC.GOV>; Gizzi, Paul <GizziP@SEC.GOV>
Subject: American River Bankshares, NY-9615

Hello:

Please see attached.

Thank you.

 
